         Case 1:18-mc-00167-ABJ Document 123 Filed 11/13/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
            v.                       )
                                     )
PAUL J. MANAFORT, JR.,               )
                                     )
                  Defendant.         )
____________________________________)
                                     )
IN RE: PETITIONS FOR RELIEF          )
CONCERNING CONSENT ORDER OF )          Case No. 1:18-mc-00167-ABJ
FORFEITURE                          )
____________________________________)

                    JOINT MOTION TO STAY DISCOVERY BETWEEN
                     THE UNITED STATES AND WOODLAWN, LLC

       The United States of America and Petitioner Woodlawn, LLC, by and through their

counsel, respectfully move this Court pursuant to stay discovery between these parties in light of

progress made toward settlement. Pursuant to this Court’s orders, the deadline for the United

States to conclude fact discovery from Woodlawn is November 13, 2020. However, the parties

have made substantial progress toward settlement and jointly move this Court to stay all

discovery in light of their shared desire to formalize an agreement, if possible. In support of this

motion, the parties state:

       1.      The Court’s February 19, 2020, Order granted the United States’ Rule 56(d)

Motion for Discovery, authorizing the requested three-month discovery period. See February 19,

2020, Memorandum Opinion and Order (Dkt. No. 106).

       2.      Pursuant to the Court’s order, the United States issued written discovery to

Woodlawn, LLC including interrogatories, special interrogatories, and requests for production.

The United States issued document subpoenas and noticed depositions for several witnesses.

                                                 1
         Case 1:18-mc-00167-ABJ Document 123 Filed 11/13/20 Page 2 of 4




The United States also requested that Woodlawn provide supplementary information in response

to the United States’ discovery requests.

       3.      Rather than conduct the noticed depositions as scheduled, the parties began

settlement negotiations, which remain ongoing. These settlement discussions have including

holding numerous productive telephone conversations, reviewing drafts of proposed affidavits to

supplement the facts provided in Woodlawn’s petition, and exchanging information and

proposed settlement offers.

       4.      On October 9, 2020, the Court granted the parties’ consent motion for an

extension of time to continue these good faith settlement negotiations, extending the United

States’ discovery deadline to November 13, 2020. See October 9, 2020, Minute Order.

       5.      The parties now seek to stay discovery in order to attempt to finalize a written

settlement agreement. Should the parties be unable to complete and file a signed settlement

agreement with the Court by January 8, 2021, the parties will propose a schedule to complete

discovery regarding Woodlawn’s petition at that time.

                                             ARGUMENT

       “The power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936). The decision to stay

is within the discretion of the court. Id.

       In light of the parties’ settlement discussions, there is good cause for the Court to grant

the parties’ joint motion for a stay. A stay of discovery would promote judicial economy, as it

would provide the parties with an opportunity to resolve this matter with minimal further burden

on the Court’s resources. In addition, a brief stay would not cause any undue delay of the



                                                 2
         Case 1:18-mc-00167-ABJ Document 123 Filed 11/13/20 Page 3 of 4




Court’s docket while conserving the resources of the parties and their counsel. It would in the

interim obviate the need for the parties to expend substantial and potentially unnecessary time

and costs to conduct depositions and conclude other discovery while they attempt to reach a

settlement. The parties, therefore, believe that a stay pending the parties’ good faith settlement

negotiations affords the most efficient avenue for disposition of this action at this time.

        Pursuant to Local Rule 7(m), counsel for the United States and Woodlawn have conferred

and jointly submit this motion.

        Wherefore, the United States and Woodlawn request that the Court enter an order staying

discovery until further Order of the Court. These parties further request that the Court direct the

parties to submit a proposed discovery schedule on or before January 8, 2021, if they are unable

to conclude and submit a settlement agreement to the Court prior to that date. A proposed order

is attached.


                                               Respectfully submitted,

                                               MICHAEL R. SHERWIN
                                               Acting United States Attorney

                                       By:     /s/ Arvind K. Lal                  .




                                               Arvind Lal, D.C. Bar No. 389496
                                               Assistant United States Attorney
                                               555 4th Street, N.W.
                                               Washington, D.C. 20530
                                                (202) 252-7688
                                               Arvind.Lal@usdoj.gov




                                                  3
Case 1:18-mc-00167-ABJ Document 123 Filed 11/13/20 Page 4 of 4




                      By:   /s/ Daniel H. Claman
                            Daniel H. Claman
                            Money Laundering and
                                Asset Recovery Section
                            Criminal Division
                            U.S. Department of Justice
                            1400 New York Avenue, N.W., Suite 10100
                            Washington, D.C. 20530
                            Telephone: (202) 514-1263
                            Daniel.Claman@usdoj.gov

                            Counsel for the United States of America




                      By:    /s/ David. B. Smith
                            David B. Smith
                            D.C. Bar No. 403068
                            David B. Smith, PLLC
                            108 North Alfred Street, 1st Floor
                            Alexandria, Virginia 22314
                            (703) 548-8911
                            Facsimile (703) 548-8935
                            dbs@davidbsmithpllc.com

                            Counsel for Woodlawn, LLC




                               4
